Exhibit STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 28th day of March, 2008, by and between PMA CAPITAL CORPORATION, a Pennsylvania corporation (the “Seller”), and ARMOUR REINSURANCE GROUP LIMITED, a Bermuda corporation (the “Buyer”). PREAMBLE The Seller, directly or through one or more of its wholly-owned subsidiaries, is the beneficial and record owner of 2,000,000 shares of common stock, $10.00 par value per share, of PMA Capital Insurance Company (“PMACIC”), a Pennsylvania domestic property and casualty insurance company, 1,000 shares of common stock, $.01 par value per share of PMA Re Management Company (“PMA RE”), a Pennsylvania corporation, and 1,000,000 ordinary shares, $1.00 par value per share of High Mountain Reinsurance, Ltd., a Cayman Islands exempted limited liability company (“HMR”, and collectively with PMACIC and PMA RE, the “Companies”), which represent all of the issued and outstanding shares of the capital stock of the Companies (the “Shares”).The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase from the Seller, all of the Shares upon the terms and subject to the conditions of this Agreement. Accordingly, in consideration of the premises and of the representations, warranties, covenants and agreements contained herein, and subject to and on the terms and conditions set forth in this Agreement, the parties hereto, each intending to be legally bound hereby, agree as follows: ARTICLE 1 DEFINITIONS 1.1Certain Defined Terms.Capitalized terms used in this Agreement shall have the meanings specified in Section 12.1, or elsewhere in this Agreement. ARTICLE 2 SALE AND PURCHASE OF SHARES 2.1Sale and Purchase of Shares.At the Closing (as defined in Section 4.1) and upon the terms and subject to the conditions set forth in this Agreement, the Seller shall sell, convey, assign, transfer and deliver to the Buyer, or shall cause to be sold, conveyed, assigned, transferred and delivered to the Buyer, and the Buyer shall purchase, acquire and accept from the Seller, all of the Shares, including all of the Seller’s right, title and interest in and to the Shares, free and clear of any and all Liens (as defined in Section 5.4.2).In consideration thereof and the covenants of the
